Citation Nr: 0808992	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for alcohol abuse.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1985 to February 
1989.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The medical evidence of record shows that alcohol abuse 
was diagnosed during military service.

2.  The medical evidence of record shows that the veteran's 
currently diagnosed pancreatitis is due to alcohol abuse.

3.  The medical evidence of record does not show that the 
veteran's currently diagnosed diabetes mellitus is related to 
military service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for alcohol abuse.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.1, 3.301, 3.303, (2007).

2.  Pancreatitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307 (2007).

3.  Diabetes mellitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication, a letter dated in January 2002 satisfied the 
duty to notify provisions.  An additional letter was also 
provided to the veteran in March 2006, after which the claims 
were readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records, VA medical treatment records, and indicated, 
available private medical records have been obtained.  The 
veteran has stated that he was treated for pancreatitis by a 
private physician and a private hospital in 1989.  While 
these records are not currently associated with the claims 
file, they were requested from their respective proper 
sources.  In both cases, the VA received replies indicating 
that the records were not available.  Therefore, the Board 
concludes that any further efforts to obtain these records 
would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1).  A VA examination was provided to the veteran in 
connection with his claims.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  
Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when (1) a chronic 
disease manifests itself and is identified as such in 
service, or within the presumptive period under 38 C.F.R. § 
3.307, and the veteran presently has the same condition; or 
(2) a disease manifests itself during service, or during the 
presumptive period, but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  For certain chronic 
disorders, including diabetes mellitus, service connection 
may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2007).

Alcohol Abuse

The veteran's service medical records include multiple 
references to alcohol abuse.  A June 1985 medical report 
stated that the veteran was seen in a mental health clinic 
for an alcohol evaluation following an arrest for driving 
while intoxicated.  After mental status examination, the 
assessment was that it was an isolated incident.

An October 1988 medical report stated that the veteran drank 
approximately 12 cans of beer on the two days prior to 
admission and a few more on the day prior to admission.  He 
reported drinking approximately 3 to 4 beers per day.  After 
this examination, the veteran was repeatedly treated in a 
mental health clinic.  A December 1988 mental health clinic 
report gave a diagnosis of alcohol or psychoactive substance 
abuse and recommended entry into rehabilitation treatment.  A 
second December 1988 mental health clinic report gave an 
assessment of alcohol abuse and recommended entry into 
rehabilitation treatment and mandatory abstinence.  A January 
1989 mental health clinic report gave an assessment of 
alcohol abuse.  The medical evidence of record shows that 
alcohol abuse has been consistently diagnosed since military 
service.

VA regulations state that no compensation shall be paid if a 
disability is the result of a veteran's alcohol abuse.  An 
injury or disease incurred during active military, naval, or 
air service shall not be deemed to have been incurred in the 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  38 C.F.R. § 3.301(a).  For the purpose 
of this regulation, alcohol abuse means the use of alcoholic 
beverages over time, or such excessive use at any one time, 
sufficient to cause disability to or death of the user; drug 
abuse means the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. § 3.1(m).  Furthermore, VA's General 
Counsel has ruled that direct service connection for a 
disability which results from a claimant's own abuse of 
alcohol or drugs is precluded for purposes of all VA benefits 
where, as here, the claim was filed after October 31, 1990.  
See VAOPGCPREC 7-99, 64 Fed. Reg. 52375 (1999); VAOPGCPREC 2-
98, 63 Fed. Reg. 31263 (1998).

The Board notes that the veteran claims that he did not begin 
abusing alcohol until after separation from military service.  
He states that during service, his alcohol use was to a 
moderate degree and that "no reasonable person" could 
conclude that 3 to 4 beers per day constituted alcohol abuse.  
In this regard, the Board emphasizes that the veteran was 
given diagnoses of alcohol abuse in 3 separate mental health 
clinic reports during active military service.  All 3 of 
these reports had lower level alcohol use diagnoses, which 
the examiner could have marked.  These were "isolated 
alcohol incident," and "problem drinker."  Instead of 
choosing these lower level diagnoses, the examiner in each 
case chose the diagnosis of alcohol abuse.

The veteran's statements alone are not sufficient to prove 
that his in-service alcohol use was not alcohol abuse, and 
that it subsequently led to alcohol abuse after separation 
from military service.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  As he is 
not a physician, the veteran is not competent to make a 
determination that his in-service alcohol use was not alcohol 
abuse, and that it subsequently led to alcohol abuse after 
separation from military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Accordingly, the medical evidence of record 
shows that alcohol abuse was diagnosed during military 
service.  As such, service connection for alcohol abuse is 
not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as service connection cannot 
be granted for in-service alcohol abuse, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Pancreatitis

The veteran's service medical records show that he was 
treated for a "severe" episode of pancreatitis from October 
through December 1988.  As a direct result of this episode of 
pancreatitis, the veteran was given mental health treatment 
for alcohol abuse.

After separation from military service, in a July 1992 
private medical report, the veteran reported that heavy 
drinking had precipitated an episode of acute epigastric 
pain, nausea, and vomiting.  He reported that a similar 
incident occurred 1 year before.  After physical examination, 
the impression was "[a]cute pancreatitis, precipitated by 
alcoholic bout."

A February 1997 private medical report gave an assessment of 
acute pancreatitis secondary to alcohol abuse.  A second 
February 1997 private medical report stated that the veteran 
had recently been discharged after a diagnosis of 
pancreatitis secondary to alcohol.  A third February 1997 
private medical report gave an assessment of "Pancreatitis 
[alcohol.]"

A May 1997 private medical report stated that the veteran was 
hospitalized in January 1997 for "chronic pancreatitis 
secondary to his alcohol use."

An August 2002 VA liver, gall bladder, and pancreas 
examination report stated that the veteran's claims file had 
been reviewed.  After a review of the veteran's medical 
history and a physical examination, the diagnosis was history 
of acute pancreatitis due to alcohol abuse.

The medical evidence of record shows that the veteran's 
currently diagnosed pancreatitis was caused by alcohol abuse.  
There are 6 separate medical reports which provide 
information regarding the etiology of the veteran's currently 
diagnosed pancreatitis.  All 6 of these reports specifically 
state that the pancreatitis is related to alcohol abuse.  As 
noted above, service connection is not warranted for any 
disease that is the result of the abuse of alcohol.  See 38 
U.S.C.A. § 105; 38 C.F.R. §§ 3.1, 3.301; VAOPGCPREC 7-99, 64 
Fed. Reg. 52375.  The veteran's statements alone are not 
sufficient to prove that his currently diagnosed pancreatitis 
was incurred in or aggravated by military service, and also 
is not related to alcohol abuse.  Espiritu, 2 Vet. App. at 
495; Grottveit, 5 Vet. App. at 93.  Accordingly, the medical 
evidence of record shows that the veteran's currently 
diagnosed pancreatitis is related to alcohol abuse.  As such, 
service connection for pancreatitis is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record shows that the veteran's currently diagnosed 
pancreatitis is due to alcohol abuse, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.

Diabetes Mellitus

The veteran's service medical records are negative for any 
diagnosis of diabetes mellitus.

After separation from military service, a February 1997 
private medical report gave a diagnosis of "new onset" 
diabetes mellitus type 2.  The medical evidence of record 
shows that diabetes mellitus has been consistently diagnosed 
since February 1997.

An August 2002 VA liver, gall bladder, and pancreas 
examination report stated that the veteran's claims file had 
been reviewed.  The examiner noted that the veteran had 
reported that his diabetes mellitus was diagnosed in 1996.  
After a review of the veteran's medical history and a 
physical examination, the diagnosis was diabetes mellitus 
type 2.  The examiner stated that the veteran's 2 strongest 
risk factors for diabetes mellitus were obesity and family 
history of adult onset diabetes.

The medical evidence of record does not show that the 
veteran's currently diagnosed diabetes mellitus is related to 
military service.  The veteran's service medical records are 
negative for any diagnosis of diabetes mellitus.  There is no 
medical evidence of record that diabetes mellitus was 
diagnosed prior to 1996, approximately 7 years after 
separation from active duty.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Furthermore, there is no medical evidence that relates the 
veteran's currently diagnosed diabetes mellitus to military 
service.  The Board notes that the veteran contends that his 
currently diagnosed diabetes mellitus is related to his 
pancreatitis.  However, as noted above, service-connection 
for pancreatitis is not warranted as the medical evidence of 
record shows that it was caused by alcohol abuse.  
Accordingly, even if the veteran's currently diagnosed 
diabetes mellitus is related to his pancreatitis, 
service-connection for diabetes mellitus would not be 
warranted.  The veteran's statements alone are not sufficient 
to prove that his currently diagnosed diabetes mellitus was 
incurred in or aggravated by military service.  Espiritu, 2 
Vet. App. at 495; Grottveit, 5 Vet. App. at 93.  Accordingly, 
the medical evidence of record does not show that the 
veteran's currently diagnosed diabetes mellitus is related to 
military service.  As such, service connection for diabetes 
mellitus is not warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as the medical evidence of 
record does not show that the veteran's currently diagnosed 
diabetes mellitus is related to military service, the 
doctrine is not for application.  Gilbert, 1 Vet. App. 49.


ORDER

Service connection for alcohol abuse is denied.

Service connection for pancreatitis is denied.

Service connection for diabetes mellitus.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


